Exhibit 10.10

THE FINISH LINE, INC.

EMPLOYEE STOCK PURCHASE PLAN

WITNESSETH:

WHEREAS, The Finish Line, Inc. (“Corporation”) desires to provide eligible
employees of the Corporation and its subsidiaries interest in the Corporation
through the purchase of shares of common stock of the Corporation (“Common
Stock”); and

WHEREAS, the Corporation desires to offer further inducement to eligible
employees to remain as employees by providing a plan for the purchase of Common
Stock at a discounted rate.

NOW, THEREFORE, the Corporation hereby establishes this Employee Stock Purchase
Plan (the “Plan”) pursuant to the provisions of Section 423 of the Internal
Revenue Code of 1986, as amended, as follows:

ARTICLE I

ESTABLISHMENT OF PLAN

The Plan is hereby established effective as of the date the registration of the
Common Stock to be issued hereunder is declared effective by the Securities and
Exchange Commission; provided, however, that this Plan shall not become
effective unless it has received the approval of the holders of a majority of
the issued and outstanding Common Stock of the Corporation who are either
present or represented and entitled to vote at a meeting of shareholders of the
Corporation duly held within twelve (12) months after the date the Plan is
adopted by the Board of Directors of the Corporation.

ARTICLE II

DEFINITIONS AND CONSTRUCTION

Section 2.01. Definitions. When the initial letter of a word or phrase is
capitalized, the meaning of such word or phrase shall be as follows:

(a) “Account” means one or more bookkeeping accounts where a recording of each
Participant’s interest in the Plan, consisting of the sum of the Participant’s
payroll deductions under the Plan and the number of shares of Common Stock
purchased by the Participant, all of which shall be maintained by the Custodian.
Each Account shall be in the name of the Participant or, if permitted by the
Committee and so indicated on his or her enrollment form, in his or her name
jointly with a member of his or her family, with right of survivorship. If
permitted by the Committee, a Participant who is a resident of a jurisdiction
which does not recognize such a joint tenancy may have an Account in his or her
name as tenant in common with a member of his or her family, without rights of
survivorship.

(b) “Act” means the Securities Exchange Act of 1934, as amended.

(c) “Board of Directors” means the board of directors of the Corporation as it
shall exist from time to time.

(d) “Code” means the Internal Revenue Code of 1986, as amended or any
subsequently enacted federal revenue law.

(e) “Committee” means the Compensation and Stock Option Committee of the Board
of Directors, provided that, if any member of the Committee does not qualify as
both an outside director for purposes of Code Section 162(m) and a non-employee
director for purposes of Rule 16b-3 of the Act, the remaining members of the
Committee (but not less than two members) shall be constituted as a subcommittee
of the Committee to act as the Committee for purposes of the Plan.

(f) “Common Stock” means the shares of Class A Common Stock, no par value, of
the Corporation.

(g) “Corporation” means The Finish Line, Inc., an Indiana corporation, and its
successors (by merger, consolidation or otherwise) and assigns.

(h) “Custodian” means any party designated by the Committee pursuant to
Section 7.02 to act as custodian of the Plan.

(i) “Effective Date” means the effective date of this Plan, which is the date
the registration of shares of Common Stock to be issued hereunder with the
Securities and Exchange Commission is declared effective.



--------------------------------------------------------------------------------

(j) “Eligible Employee” means any person employed by the Corporation or any of
its subsidiaries or controlled entities (as designated by the Committee) except
for:

(1) employees who have been employed less than six (6) months; or

(2) employees whose customary employment is twenty (20) hours or less per week.

(k) “Fair Market Value” means the closing trading price of a share of Common
Stock as reported on any national securities exchange on which the shares are
listed (or, if listed on more than one such exchange, then on the one located in
New York City), or if not so listed, the closing price reported on the National
Association of Securities Dealers, Inc., Automated Quotations System (Nasdaq).

(l) “Offering Date” means the first business day in January of each calendar
year during the Plan Term on which Fair Market Value can be determined and
Common Stock is offered for purchase hereunder and/or such other date or dates
selected by the Committee from time to time or which Common Stock is offered for
purchase hereunder (with Fair Market Value determined on such date or, if not
quoted on such date, on the last day prior thereto on which Fair Market Value is
quoted); provided, however, for the year 2004 the Offering Date means
September 1, 2004 or the first business day thereafter selected by the Committee
on which Fair Market Value can be determined.

(m) “Participant” means an Eligible Employee who (i) authorizes the Corporation
to make payroll deductions from Plan Compensation for the purpose of purchasing
Common Stock pursuant to the Plan, (ii) has commenced participation in the Plan
pursuant to Section 3.01, and (iii) has not incurred a withdrawal, voluntary or
involuntary, pursuant to Article VI.

(n) “Payday” means the date on which an Eligible Employee receives any Plan
Compensation.

(o) “Plan” means this The Finish Line, Inc. Employee Stock Purchase Plan.

(p) “Plan Compensation” means all compensation paid by the Corporation or any
subsidiary to an employee through their respective payroll systems for services
as an employee, including wages, salary, incentive compensation and bonuses, but
excluding therefrom profit sharing payments, stock incentive program payments
and all other fringe benefit payments.

(q) “Plan Term” means the period from September 1, 2004 to and including
December 31, 2014.

(r) “Purchase Date” means the last business day in December of each calendar
year during the Plan Term on which Fair Market Value can be determined and in
which Common Stock is acquired hereunder and/or such other date or dates
selected by the Committee from time to time on which Common Stock is acquired
hereunder (with Fair Market Value determined on such date or, if not quoted on
such date, on the last day prior thereto on which Fair Market Value is quoted).

(s) “Purchase Price” means the price per share of Common Stock for purchase by
Participants as defined in Section 5.02.

(t) “Section,” when not preceded by the word “Code,” means a section of this
Plan.

Section 2.02. Construction and Governing Law.

(a) This Plan shall be construed, enforced and administered and the validity
thereof determined in accordance with the Code and the regulations thereunder,
and in accordance with the laws of the State of Indiana when such laws are not
inconsistent with the Code.

(b) This Plan is intended to qualify as an employee stock purchase plan under
Code Section 423 and the regulations thereunder. The provisions of the Plan
shall be construed so as to fulfill this intention.

ARTICLE III

PARTICIPATION

Section 3.01. Participation. Any person who is an Eligible Employee as of any
Offering Date under this Plan may become a Participant in this Plan beginning on
such Offering Date by completing and delivering to the Committee such enrollment
form(s) as the Committee shall require to authorize payroll deductions and to
request participation in this Plan, all within the time period prior to such
Offering Date prescribed by the Committee.



--------------------------------------------------------------------------------

Section 3.02. Payroll Deductions.

(a) Payroll deductions for a Participant shall commence on the first Payday
after the Offering Date when the Eligible Employee becomes a Participant and
shall continue thereafter until the earlier of (i) the termination of this Plan,
as provided in Section 8.02, or (ii) the date the Participant suspends his or
her payroll deductions pursuant to paragraph (b) of this Section 3.02. Each
Participant shall authorize his or her employer to make deductions from
Participant’s Plan Compensation on each Payday during such time as he or she is
a Participant in the Plan at even rates from 2% through 10% of the Participant’s
Plan Compensation.

(b) A Participant may increase, decrease or suspend his or her payroll deduction
one time only between Offering Dates during participation effective as of the
Payday following delivery of written notice to the Committee, or as soon as
administratively reasonable thereafter. A Participant’s suspension of payroll
deductions shall not automatically result in withdrawal from participation in
the Plan. If a Participant, on any scheduled Payday, shall receive no pay or his
or her net pay shall be insufficient, after all required deductions, to permit
withholding the payroll deduction in full as authorized hereunder and in the
enrollment form, the Corporation or its subsidiary shall (i) if the pay is
insufficient for any deduction hereunder, suspend the deduction until the next
Payday in which Participant’s net pay is sufficient for such withholding, or
(ii) if the pay is insufficient for a full deduction hereunder, effect a partial
deduction equal to the net pay available for such deduction; provided, however,
that no withdrawal shall be deemed to have occurred in either event. If no
deduction or if a partial deduction is effected, no carryover of the balance of
the authorized deduction shall occur.

Section 3.03. Participant’s Account. On each Payday, the Corporation or its
subsidiary, as the case may be, shall deduct the authorized amount from each
Participant’s Plan Compensation and, as soon as administratively reasonable,
shall report the amount of such deductions to the Custodian. The Custodian shall
credit the Account of each Participant with the amount of the Participant’s
payroll deduction under the Plan effective as of the Payday on which it was
deducted. Interest may be earned and retained by the Corporation but interest
shall not be paid on amounts held in a Participant’s Account.

ARTICLE IV

COMMON STOCK

The shares subject to issuance under this Plan shall be Common Stock. The total
number of shares of Common Stock which may be purchased under this Plan shall
not exceed in the aggregate one million two hundred thousand (1,200,000) shares,
of which not more than one hundred twenty thousand (120,000) shares of Common
Stock shall be issued in any one calendar year during the Plan Term, except as
such numbers of shares of Common Stock shall be or have been adjusted in
accordance with Sections 5.01(a) and 8.01 of this Plan. In the event the
aggregate number of shares of Common Stock issuable for any calendar year shall
exceed one hundred twenty thousand (120,000) shares of Common Stock (adjusted
pursuant to Sections 5.01(a) and 8.01 of the Plan) (the “Annual Maximum”), the
Committee shall reduce proportionately each Participant’s purchase hereunder to
the extent necessary so that the aggregate number of shares of Common Stock will
not exceed the Annual Maximum (allocated proportionately for each Purchase Date
during each calendar) and if any such reduction results in cash credited to a
Participant’s Account, such cash credited shall remain credited to the
Participant’s Account and be used to purchase Common Stock on the next Purchase
Date. Common Stock required to satisfy purchases pursuant to the Plan shall be
provided out of the Corporation’s authorized and unissued shares or treasury
shares or acquired by the Corporation in open market transactions or private
transactions. If shares of Common Stock are purchased in one or more
transactions on the open market or in private transactions at the direction of
the Committee, the Corporation will pay the difference between the Purchase
Price and the price at which such shares are purchased for Participants.

ARTICLE V

PURCHASE OF COMMON STOCK

Section 5.01. The Offering.

(a) The Corporation shall offer an aggregate of one hundred twenty thousand
(120,000) shares of Common Stock for purchase by Participants during each
calendar year pursuant to the terms of this Plan; provided, however, for
calendar year 2004 the Corporation shall offer an aggregate of forty thousand
(40,000) shares of Common Stock for purchase by Participants. The number of
shares of Common Stock offered annually hereunder shall be increased by the
aggregate number of shares of Common Stock, if any, which were offered but not
purchased during prior calendar years and shall be subject to further adjustment
in accordance with Section 8.01 of this Plan.



--------------------------------------------------------------------------------

(b) Notwithstanding any provision in this Plan to the contrary:

(1) a Participant may not purchase Common Stock hereunder to the extent that,
after such purchase, the Participant would own (or be considered to own) of
record or beneficially shares in the Corporation possessing five percent (5%) or
more of the total combined voting power or value of all classes of shares of the
Corporation, within the meaning of Code Section 423(b)(3); and (2) no
Participant may purchase, during any one calendar year, shares under all
employee stock purchase plans of the Corporation and its subsidiaries to accrue
at a rate which exceeds Twenty Five Thousand Dollars ($25,000) of Fair Market
Value of shares of Common Stock (determined at the Offering Date), within the
meaning of Code Section 423(b)(8).

Section 5.02. Purchase Price. The “Purchase Price” for Common Stock purchased
shall be equal to 85% of Fair Market Value per share of the Common Stock on the
Purchase Date.

Section 5.03. Purchase of Common Stock; Limitations.

(a) Within ten (10) days following each Purchase Date during the Plan Term, the
Committee shall determine the Purchase Price per share of Common Stock in
accordance with Section 5.02 herein. Each Participant shall thereupon
automatically purchase from the Corporation and the Corporation, upon payment of
the purchase price by the Custodian, shall cause to be issued to the
Participant, as promptly as administratively possible, that number of shares
(including fractional shares unless otherwise determined by the Committee) of
Common Stock which such Participant’s Account shall enable such Participant to
purchase at the Purchase Price. Irrespective of the actual date of purchase, the
date of purchase of Common Stock hereunder shall be deemed the Purchase Date.
All shares purchased shall be maintained by the Custodian in the Account for
each Participant. All cash dividends paid with respect to shares of the Common
Stock held in the Account shall be added to the Participant’s Account and shall
be used to purchase shares of Common Stock at the next Purchase Date. Expenses
incurred in the purchase of such shares shall be paid by the Corporation. All
dividends distributed in-kind with respect to Common Stock held in the Account
shall be added to the shares held for a Participant in his or her Account. Any
distribution of shares with respect to shares of Common Stock held for a
Participant in his or her Account shall be added to the shares of Common Stock
held for a Participant in his or her Account.

(b) No Eligible Employee may purchase annually more than 1,000 shares of Common
Stock, or Common Stock having a Fair Market Value in excess of Ten Thousand
Dollars ($10,000), whichever is less.

(c) A Participant shall have no interest in, or rights as a shareholder with
respect to, Common Stock subject to purchase under this Plan until such shares
of Common Stock have been issued to the Participant.

Section 5.04. Sale of Common Stock. Unless otherwise prohibited by law or policy
of the Corporation, a Participant shall have the right at any time to direct
that any shares of Common Stock in his or her Account be sold and that the
proceeds, less expenses of sale, be remitted to him or her.

ARTICLE VI

WITHDRAWAL

Section 6.01. Voluntary Withdrawal. A Participant may withdraw from
participation in the Plan at any time. A Participant’s withdrawal shall be
effective as of the Payday following delivery of written notice to the
Committee, or as soon as administratively reasonable thereafter. The Committee
shall notify the Custodian of the withdrawal of any Participant. As soon as
administratively reasonable after the effective date of a Participant’s
withdrawal from the Plan, the cash balance of the Participant’s Account shall be
paid to him or her in cash. No partial withdrawals of each are permitted. When
there is a voluntary withdrawal of a Participant, the Participant may elect to
have his or her shares sold by the Custodian and the proceeds, after selling
expenses, remitted to him or her or the Participant may elect to have the shares
of Common Stock credited to his or her Account or a certificate (if the Company
Stock is certificated) for the shares of Common Stock credited to the
Participant’s Account forwarded to him or her or a third party directed by him
or her. Any Eligible Employee who withdraws from the Plan shall be entitled to
resume payroll deductions and become a Participant only after compliance with
Section 3.01.



--------------------------------------------------------------------------------

Section 6.02. Involuntary Withdrawal. Upon termination of a Participant’s
employment with the Corporation or its subsidiaries for any reason, or no
reason, including resignation, discharge (with or without cause), disability or
retirement, the cash balance of the Participant’s Account shall be paid to the
Participant, or, in the case of the Participant’s death, to the Participant’s
beneficiary as provided in Section 6.04. The Corporation or the Custodian shall
pay such amount as soon as administratively reasonable after the Committee has
received notification of such termination of employment. When there is an
involuntary withdrawal of a Participant, the number of shares of Common Stock
credited to his or her Account shall be forwarded to him or her or in the case
of the Participant’s death to the Participant’s beneficiary as provided in
Section 6.04, in a form determined by the Committee.

Section 6.03. Interest. No payroll deductions or Account balances paid to a
Participant, or paid to any beneficiary in accordance with Section 6.04, shall
be credited with interest.

Section 6.04. Participant’s Beneficiary.

(a) A Participant may file with the Committee a written designation of a
beneficiary who is to receive any Common Stock or cash credited to the
Participant’s Account under this Plan in the event of the Participant’s death.
Such designation of beneficiary may be changed by the Participant at any time by
written notice to the Committee on the form approved by the Committee.

(b) Upon the death of a Participant, and on receipt by the Committee of
reasonable proof of the identity and existence of the Participant’s designated
beneficiary, the Committee shall cause delivery of the shares or cash as
provided in Section 6.04(a), if any, to such beneficiary as soon as
administratively reasonable. If a Participant dies without a surviving
designated beneficiary, the Committee shall cause delivery of such shares or
cash to the estate or a representative of the estate of the Participant.

(c) No designated beneficiary and no heir or beneficiary of the estate of a
deceased Participant shall acquire any interest in the Common Stock or cash
credited to the Participant’s Account under this Plan prior to the death of the
Participant.

ARTICLE VII

PLAN ADMINISTRATION

Section 7.01. Administrative Committee.

(a) The Plan shall be administered, at the expense of the Corporation, by the
Committee.

(b) The Committee shall be vested with full authority to take any and all
actions necessary to implement this Plan and to interpret this Plan and make,
administer and interpret such rules and regulations as it deems necessary to
administer the Plan. Any determination, construction, interpretation,
administration, or application of the Plan by the Committee shall be final,
conclusive and binding on all Participants, beneficiaries and any and all other
persons claiming under or through any Participant. The Committee may delegate
administration of this Plan to one or more employees or positions of the
Corporation.

(c) Service on the Committee shall constitute service as a director of the
Corporation so that members of the Committee shall be entitled to such
indemnification and reimbursement as directors of the Corporation as provided in
its Articles of Incorporation and/or Bylaws.

Section 7.02. Custodian.

(a) The Committee, in its sole discretion, shall appoint a Custodian. The
Custodian may be removed by the Committee at any time.

(b) The Custodian shall keep or cause to be kept accurate and detailed
bookkeeping accounts of all contributions, receipts, disbursements and transfers
of cash and shares of Common Stock under the Plan, and all bookkeeping accounts,
books and records relating thereto shall be open to inspection and audit at all
reasonable times by any person designated by the Board of Directors or the
Committee.

Section 7.03. Transferability. Neither payroll deductions credited to a
Participant’s Account nor any rights with regard to the purchase or receipt of
Common Stock under this Plan may be assigned, transferred, pledged or otherwise
disposed of in any way by the Participant, except with respect to the death of
the Participant as provided in Sections 6.02 and 6.04. Any such attempted
assignment, transfer, pledge, or other disposition shall be without effect,
except that the Committee, in its sole discretion, may treat such act as an
election to withdraw from the Plan in accordance with Section 6.01.



--------------------------------------------------------------------------------

Section 7.04. Separate Accounting for Payroll Deductions. All funds received or
held by the Corporation under this Plan may be used for the Corporation’s
general corporate purposes, and the Corporation shall not be obligated to
segregate such payroll deductions.

Section 7.05. Only Employees Eligible To Participate. Notwithstanding any other
provision of the Plan, to be eligible to purchase Common Stock hereunder as of a
Purchase Date, a Participant must remain an employee at all times from the
Offering Date through such Purchase Date.

Section 7.06. Equal Rights and Privileges. Notwithstanding any other provision
of the Plan, all Eligible Employees shall have the same rights and privileges
under the Plan, as required by Code Section 423 and the regulations thereunder,
and the Committee shall administer the Plan and interpret and apply the
provisions of the Plan accordingly.

ARTICLE VIII

AMENDMENT AND TERMINATION

Section 8.01. Adjustment of Stock. In the event of any change after the
effective date of the Plan in the outstanding shares of the Corporation by
reason of any reorganization, recapitalization, stock split, stock dividend,
combination of shares, exchange of shares, merger or consolidation, liquidation,
or any other change after the effective date of the Plan in the nature of the
Common Stock of the Corporation, the Committee shall make a corresponding
adjustment in the number and kind of shares reserved under this Plan, and in the
purchase price and the number and kind of shares covered by outstanding purchase
commitments under this Plan as determined by the Committee. Any determination by
the Committee hereunder shall be conclusive, final and binding on all persons.
If the Corporation is a party to a consolidation or a merger in which the
Corporation is not the surviving corporation, a transaction that results in the
acquisition of substantially all of the Corporation’s outstanding stock by a
single person or group, or a sale or transfer of substantially all of the
Corporation’s assets, the Committee may take such actions with respect to this
Plan as the Committee deems appropriate.

Section 8.02. Amendment and Termination.

(a) The Board of Directors, except any members participating in this Plan, may
at any time and from time to time, alter, amend, suspend, or terminate this Plan
in any way; provided, however, that if this Plan is terminated the effective
date of termination shall be immediately after the next Purchase Date; provided
further, that the Board of Directors may not, without approval by the holders of
the issued and outstanding shares of Common Stock:

(1) increase the maximum number of shares of Common Stock which may be issued
under this Plan (other than to reflect adjustment permitted under Section 8.01
hereof);

(2) change the class of shares which may be issued under this Plan;

(3) change the designation of the persons or class of persons eligible to
participate and receive Common Stock under this Plan (except as permitted under
Section 2.01 (i)(1) hereof); or

(4) change the provision of Section 5.02 concerning the Purchase Price,

(b) Unless earlier terminated by the Board of Directors pursuant to paragraph
(a) of this Section 8.02, this Plan will terminate on the earlier of: (i) the
last day of the Plan Term, or (ii) the date on which the authorized remaining
Common Stock reserved for this Plan are not sufficient to enable each
Participant on such date to purchase at least one share of Common Stock. No
purchases of Common Stock shall be made after the termination of this Plan.

ARTICLE IX

MISCELLANEOUS

Section 9.01. Notices. All notices or other communications by a Participant to
the Committee under or in connection with the Plan shall be deemed to have been
duly given when received by the Secretary of the Board of Directors of the
Corporation or when received in the form and at the location or by the person
specified by the Committee. Any notices or other communications by the Committee
to a Participant under or in connection with this Plan shall be deemed to have
been duly given when mailed by the Committee to the most recent address of the
Participant on the business records of the Corporation.



--------------------------------------------------------------------------------

Section 9.02. No Right To Continued Employment. Neither enrollment in the Plan,
the purchase of Common Stock hereunder, nor participation otherwise in the Plan
shall impose any obligation on the Corporation or any subsidiary to continue to
employ any person.

Section 9.03. Notice of Sale. As a condition of participation in this Plan, each
Participant agrees to notify the Corporation if he or she sells or otherwise
disposes of any of his or her shares of Common Stock purchased pursuant to this
Plan within two years of the Offering Date on which such shares were offered or
within one year of the Purchase Date on which such shares were purchased.
Notwithstanding anything herein to the contrary, the Corporation (or employer)
shall have the right to satisfy any obligations to withhold taxes incurred by
reason of the issuance and/or sale of Common Stock hereunder.